Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 25, 2019

                                     No. 04-18-00002-CR

                                    Larry Donnell GIBBS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015 CRR 001320 D-1
                         Honorable Jose A. Lopez, Judge Presiding

                                        ORDER
        Appellant’s brief was originally due to be filed on July 6, 2018. Appellant was granted
three thirty-day extensions, making his brief due by October 4, 2018. On September 28, 2018,
appellant filed a motion to supplement the reporter’s record, which raised concerns regarding the
completeness of the record on appeal. By order dated October 5, 2018, we abated this cause to
the trial court to address the concerns raised in appellant’s motion. A supplemental reporter’s
record was filed on December 4, 2018, and a supplemental clerk’s record containing the trial
court’s findings of fact was filed on December 10, 2018. On December 18, 2018, the cause was
reinstated on this court’s docket, and appellant was ordered to file his brief by no later than
January 17, 2019.

         On January 17, 2019, appellant filed his fifth unopposed motion for extension of time to
file his brief. The motion is GRANTED. Appellant’s brief must be filed no later than February
18, 2019. THIS IS THE FINAL EXTENSION OF TIME THAT APPELLANT WILL BE
GRANTED. See TEX. R. APP. P. 38.8(b)(4) (appellate court must “act appropriately to ensure
that the appellant’s rights are protected” when the appellant’s brief is not timely filed).

       If appellant’s attorney fails to file appellant’s brief by February 18, 2019, this
appeal will be abated to the trial court for an abandonment hearing, and the trial court will
be asked to consider whether sanctions are appropriate. See TEX. R. APP. P. 38.8(b)(2).


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court